Citation Nr: 0923193	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  06-33 438	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension and, 
if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right foot 
disorder and, if so, whether service connection is warranted.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for glaucoma and, if 
so, whether service connection is warranted.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) and hiatal hernia with tertiary 
contractions.  

6.  Entitlement to service connection for headaches.  

7.  Entitlement to service connection for a low back 
disorder.  

8.  Entitlement to an initial rating higher than 20 percent 
for cervical spondylosis.

9.  Entitlement to an initial rating higher than 10 percent 
for arthritis of the acromioclavicular joint of the right 
shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from April to July 1987 and 
from January 2003 to August 2004.  In the interim, he also 
served on active duty for training (ACDUTRA) and inactive 
duty training (INACDUTRA) in the Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) is from 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.



In this decision on appeal, since there is new and material 
evidence, the Board is reopening the claims for service 
connection for glaucoma, a right foot disorder, and 
hypertension.  The Board will then readjudicate these claims 
on their underlying merits.  The Board will also adjudicate 
the claims for service connection for depression, a back 
disorder, and for GERD and a hiatal hernia.  However, the 
Board is remanding the remaining claims for service 
connection for headaches and for higher ratings for the 
cervical spondylosis and arthritis of the acromioclavicular 
joint of the right shoulder to the RO, via the Appeals 
Management Center (AMC), for further development and 
consideration.


FINDINGS OF FACT

1.  During service the Veteran reported experiencing 
depression, and it has been clinically linked to his 
premature discharge from service because of disqualifying 
disability.

2.  The Veteran did not timely appeal the RO's December 2004 
rating decision denying his claims for service connection for 
hypertension, a right foot disorder, and glaucoma.

3.  Additional evidence since received, however, is not 
cumulative or redundant of evidence already on file and 
previously considered, relates to unestablished facts 
necessary to substantiate these claims, and raises a 
reasonable possibility of substantiating them.

4.  The Veteran had hypertension prior to beginning his 
active military service, as reflected by the elevated blood 
pressure noted in the report of his enlistment examination, 
and his service did not make the condition permanently worse.

5.  The Veteran also clearly and unmistakably had glaucoma 
prior to beginning his military service, and his service 
clearly and unmistakably did not make the condition 
permanently worse.

6.  It has not been established the Veteran has any current 
disability involving his right foot, such as in the way of a 
relevant diagnosis, much less that he has disability as a 
residual of an injury sustained during his military service.

7.  And although there are objective medical indications he 
has the claimed GERD and a hiatal hernia, and a low back 
disorder, there is no medical nexus evidence attributing any 
of these disorders to his military service - including to 
any injury he may have sustained in service.


CONCLUSIONS OF LAW

1.  The Veteran's depression was incurred in service.  38 
U.S.C.A §§ 101, 106, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303 (2008).

2.  The December 2004 rating decision that denied the 
Veteran's claims for service connection for hypertension, a 
right foot disorder, and glaucoma is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

3.  But additional evidence since submitted is new and 
material, and these claims are reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R §§ 3.102, 3.156, 3.159 (2008).

4.  The Veteran's pre-existing hypertension was not 
aggravated his active military service.  38 U.S.C.A. §§ 101, 
1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 
3.303, 3.304, 3.306 (2008).

5.  The Veteran's pre-existing glaucoma also was not 
aggravated by his service.  38 U.S.C.A. §§ 101, 1111, 1131, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 
3.304, 3.306 (2008).

6.  The Veteran does not have a current right foot disability 
due to disease or injury incurred in or aggravated by his 
military service.  38 U.S.C.A §§ 101, 106, 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.6, 3.303 (2008).
7.  The GERD and hiatal hernia, and back disorder, also are 
not due to disease or injury incurred in or aggravated by his 
military service.  38 U.S.C.A §§ 101, 106, 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.6, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA). 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 197 (2002).  In particular, letters from the RO in July 
and August 2006:  (1) informed the Veteran of the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informed him of the information and evidence 
that VA would obtain and assist him in obtaining; and (3) 
informed him of the information and evidence he was expected 
to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

For claims, as here, pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was amended to eliminate the fourth 
requirement that VA also request that he submit any evidence 
in his possession that might substantiate his claims.  
See 73 FR 23353 (Apr. 30, 2008).

The RO also complied with the requirements in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), when it sent 
the Veteran an additional letter in December 2006 also 
informing him of the downstream disability rating and 
effective date elements of his claims.



And of equal or even greater significance, after providing 
that additional Dingess notice, the RO subsequently went back 
and readjudicated the claims in the January 2008 statement of 
the case (SOC) and other claims in the February 2008 
supplemental SOC (SSOC).  In fact, the claims for service 
connection for glaucoma, hypertension, and a right foot 
disorder that had been previously considered and denied, and 
not appealed, were reopened - albeit then denied on their 
underlying merits.  This is important to point out because 
the Federal Circuit Court has held that a SOC or SSOC can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

It further deserves mentioning that in another recent 
precedent decision, Shinseki v. Sanders, 556 U. S. ___ 
(2009), the U.S. Supreme Court overturned the lower Federal 
Circuit Court's holdings in Sanders v. Nicholson, 487 F.3d 
881 (2007), and Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007), by indicating that as the pleading party the Veteran, 
not VA, has the responsibility of showing why a VCAA notice 
error is prejudicial.  And, here, the Veteran has made no 
such allegation in this particular instance.

Furthermore, insofar as the petitions to reopen the claims 
for service connection for glaucoma, a right foot disorder, 
and hypertension are concerned, the Board need not discuss 
whether there has been compliance with the VCAA in terms of 
apprising the Veteran both of the specific reasons these 
claims were previously denied, so he would have the 
opportunity to respond by providing the type of evidence that 
would overcome these prior deficiencies, and of the 
requirements for establishing his underlying entitlement to 
service connection.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  See also VA Gen. Couns. Mem., paras. 2, 3 (June 14, 
2006), wherein VA's Office of General Counsel issued informal 
guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
This is because the Board is reopening these claims, 
regardless, on the basis of new and material evidence.  So 
even were the Board to assume for the sake of argument that 
the Veteran did not receive this required Kent notice, this 
ultimately is inconsequential and, thus, would amount to no 
more than nonprejudicial, i.e., harmless error.  38 C.F.R. 
§ 20.1102.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence concerning his claims under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO has obtained his 
service treatment records (STRs), Social Security 
Administration (SSA) records, VA clinical records and 
identified private medical records.

The Veteran also has been provided VA compensation 
examinations in October and December 2007 for medical 
etiological opinions regarding the cause of his hypertension 
and glaucoma, including specifically in terms of whether 
these conditions are attributable to his military service - 
either as directly or presumptively incurred in service or, 
if pre-existing his service, by way of aggravation.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).  As 
well, he was provided additional VA compensation examinations 
in October 2007 and May 2008 for a medical nexus opinion 
concerning his claim for depression.  Id.  And in any event 
the Board is granting this claim, not denying it, partly 
based on the favorable opinion obtained from those 
examinations.  And he received still additional 
VA compensation examinations in response to his claims for 
service connection for  a right foot disorder, GERD and a 
hiatal hernia, and a back disorder, with resulting medical 
opinions as to whether he has these claimed conditions and, 
if so, whether they, too, are attributable to his military 
service.



Service Connection for Depression

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from disease or injury incurred in the line of duty.  Active 
military, naval, or air service also includes any period of 
INACDUTRA during which the individual concerned was disabled 
from injury, but not disease, incurred in the line of duty.  
38 U.S.C.A. §§ 101(21), (22), (23), and (24), 106; 38 C.F.R. 
§ 3.6(a), (c) and (d).

ACDUTRA includes full time duty performed by members of the 
National Guard of any state or the reservists.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c)(3).  INACDUTRA includes duty 
other than full time duty performed by a member of the 
Reserves or the National Guard of any state.  38 U.S.C.A. 
§ 101(23); 38 C.F.R. § 3.6(d)(4).

National Guard duty is distinguishable from other Reserve 
service in that a member of the National Guard may be called 
to duty by the governor of their state.  "[M]embers of the 
National Guard only serve the federal military when they are 
formally called into the military service of the United 
States [, at] all other times, National Guard members serve 
solely as members of the State militia under the command of a 
state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 
(2007).  "Therefore, to have basic eligibility for Veterans 
benefits based on a period of duty as a member of a state 
National Guard, a National Guardsman must have been ordered 
into Federal service by the President of the United States, 
see 10 U.S.C. § 12401, or must have performed "full-time 
duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 
504, or 505.  Id.

Provided the claimant has established qualifying service as a 
Veteran, to establish his entitlement to service connection, 
there must be:  (1) a medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus, i.e., link 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

The Veteran attributes his depression to his military service 
- more specifically, to the "bad news" of being 
prematurely discharged from the military because of 
disqualifying disability, namely, his glaucoma and its 
progressive and enduring effects like decreasing vision.

There is no disputing the Veteran currently has clinical 
depression, thereby satisfying the first and indeed perhaps 
most fundamental requirement for establishing his entitlement 
to service connection for this condition.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the Veteran has the alleged disability; 
without this minimum level of proof, there is no valid 
claim).  Concerning this, the reports of his VA compensation 
examinations in November 2006, October 2007 and May 2008 list 
diagnoses of depression and major depressive disorder.  

Consequently, the determinative issue is whether the 
Veteran's depression is somehow attributable to his military 
service, as he is alleging.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran's service treatment records confirm he complained 
of depression while in the military, mostly about his various 
medical problems (physical ailments) like the glaucoma and 
the negative impact this condition was having on his 
progressively decreasing vision.  And there was a diagnosis 
of occasional depression; some times he complained of 
experiencing it, whereas other times he denied feeling 
depressed.  

Post-service VA clinical records through January 2006 also 
reveal the Veteran's complaints of depression and list 
clinical diagnoses of adjustment disorder with depressed 
mood, and then major depressive disorder.  It was reported 
that his depression began as a reaction to losing his 
eyesight because of the glaucoma, which in turn had 
disqualified him for further service in the military.  

At the conclusion of a VA medical examination for mental 
disorders in October 2007, the diagnosis again was major 
depression.  The evaluating psychologist indicated he had 
reviewed the claims file for the Veteran's pertinent medical 
and other history, aside from personally examining him, 
before concluding it was at least as likely as not caused by 
his experiences while on active duty in the military.  His 
report of depressed mood in service was linked to his then 
current depressive condition.  

Another VA medical examination for mental disorders was 
performed in May 2008.  The evaluating psychologist again 
reviewed the Veteran's claims file for the pertinent medical 
and other history.  The diagnosis was major depression 
secondary to vision loss.  The evaluating psychologist 
reiterated the Veteran's major depression was related to his 
premature discharge from the military due to his glaucoma and 
resultantly progressively losing his vision.  The VA examiner 
pointed out that this type of "bad news" can certainly 
illicit depressive symptoms, especially in this particular 
instance because this sudden news of being discharged from 
the military was especially traumatic to the Veteran because 
the military was important to him and to loose that no doubt 
took away a part of his positive identity.  
The VA examiner further explained why someone like the 
Veteran could have depression and, yet, only at times 
acknowledges it because he may have been feeling better on 
that particular day.  But that, alone, added the VA examiner, 
was not reason enough to conclude he did not have depression 
at the time in question or that it had subsided.  This VA 
examiner went on to explain that, because the Veteran knew he 
had glaucoma in the late 1990s (i.e., prior to beginning his 
period of service from 2003 to 2004) because it had been 
diagnosed, he was not depressed at that time because he still 
had his vision and independence, which he subsequently lost 
while in the military.  So this VA examiner did not believe 
this was a case of aggravation of pre-existing depression, 
instead, the Veteran not actually becoming depressed until in 
service - again, in response to having been notified that he 
was being prematurely discharged from the military because of 
his glaucoma and its progressive and enduring effects, 
namely, the loss of his vision.

This evidence, especially considered in the aggregate, shows 
the Veteran complained of depression while in the military, 
received a diagnosis, and has continued to complain of 
depression since service, primarily over the progressive loss 
of his vision on account of his glaucoma, and has continued 
to receive this same diagnosis.  38 C.F.R. § 3.303(b); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Moreover, there 
is probative medical evidence etiologically linking his 
depression to his military service, albeit, again, mostly to 
his glaucoma and resulting blindness, which are not service-
connected disabilities.  38 C.F.R. § 3.310(a) and (b); Allen 
v Brown, 7 Vet. App. 439, 448 (1995).  
But be that as it may, the medical evidence nonetheless is 
dispositive since the fact remains that depression is clearly 
shown during his service, and during the several years since, 
and the chronicity (i.e., permanency) of it has been 
attributed to the unfortunate circumstances that prevented 
him from continuing to serve like he had wanted to in the 
military.  So resolving all reasonable doubt in his favor 
concerning the cause of his depression, it is just as likely 
not the result of his military service.  Thus, service 
connection for his depression is warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).



Whether there is New and Material Evidence to Reopen the 
Claims of Service Connection for Hypertension, Glaucoma, and 
a Right Foot Disorder

Regardless of the RO's decision concerning this, the Board 
must make this threshold preliminary determination of whether 
there is new and material evidence, before proceeding 
further, because this initial determination in turn affects 
the Board's jurisdiction to adjudicate these claims on their 
underlying merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end, and what 
the RO determined in this regard is irrelevant.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 
Vet. App. 239 (1993) (Board reopening is unlawful when new 
and material evidence has not been submitted).  

In December 2004, the RO denied the Veteran's claims for 
service connection for hypertension, a right foot disorder, 
and glaucoma.  He was notified of the denials in December 
2004, and he submitted a timely notice of disagreement (NOD) 
in response, in February 2005.  But after receiving a 
statement of the case (SOC) in November 2005 regarding the 
denial of these claims, he did not perfect his appeal by then 
also filing a timely substantive appeal (a VA Form 9 or 
equivalent statement).  38 C.F.R. § 20.200.  Instead, his 
substantive appeal was not received until February 2006, 
about a month too late.  38 C.F.R. §§ 20.302, 20.303, 20.304, 
20.305, and 20.306.

In July 2006 the Veteran was notified concerning his untimely 
appeal, and that his statement instead would be considered as 
a petition to reopen these claims.  He did not appeal that 
determination.  And in the absence of a timely appeal, 
that December 2004 RO rating decision is final and binding on 
him based on the evidence then of record.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104, 3.160(d), 20.1103.

If, however, new and material evidence is presented or 
secured with respect to a claim that, as here, has been 
denied and not timely appealed, then VA must reopen the claim 
and review its former disposition.  38 U.S.C.A. § 5108.

Under revised standards (effective for petitions to reopen, 
as here, filed on or after August 29, 2001), new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence already of 
record at the time of the last prior final denial of the 
claim sought to be opened. It must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary [of VA] to consider the patently incredible to be 
credible").

The evidence to be considered in making this new and material 
determination is that added to the record since the last 
final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

With respect to the claim for service connection for 
glaucoma, VA medical records from as early as December 2004 
show the Veteran was considered legally blind due to the 
effects of this condition.  The RO denied the claim in 
December 2004 because a medical evaluation board (MEB) had 
determined in November 2003 that he had initially received a 
diagnosis of glaucoma some two to three years prior, meaning 
in 2000 or 2001, so before he began serving, and since this 
pre-existing condition had not been permanently aggravated by 
his service.

So new and material evidence must suggest a chronic worsening 
of the glaucoma as a result of the Veteran's military 
service.  And the report of his May 2008 VA compensation 
examination speaks directly to this possibility - albeit in 
terms of how his associated depression developed after being 
told during service that his progressive loss of vision from 
the glaucoma rendered him incapable of continuing to serve in 
the military.  The report of this VA examination also 
indicates that, although he knew he had glaucoma prior to 
beginning this period of service in question (consistent with 
the fact that it already had been diagnosed before he began 
this period of service), he had not yet lost his vision and 
independence as a consequence of it.  His vision deteriorated 
while in service, as the glaucoma progressed, again, to the 
point that he was prematurely discharged.  So there is the 
required indication of a worsening of this condition during 
his service so as to permit the reopening of this claim.

Concerning the claim for service connection for a right foot 
disorder, service treatment records, apparently not available 
at the time of the December 2004 denial of this claim, show 
that in February 2004, so during his active military service, 
the Veteran sustained a fracture of the right 5th proximal 
phalanx.  The December 2004 rating decision denying this 
claim makes no reference to that February 2004 foot injury 
while in service, so this evidence was not available at the 
time of that prior consideration of this claim.  See, too, 
38 C.F.R. § 3.155(c), requiring the reconsideration of a 
claim on a de novo basis when service department records were 
unavailable, and therefore not considered, in a prior final 
and binding decision.

The evidence of record also reveals extensive clinical data 
regarding the Veteran's hypertension, along with medical 
opinions concerning its likely relationship to his military 
service.  His personal testimony at hearings on the matter is 
also pertinent.  This evidence, especially collectively, is 
both extensive in sheer amount and relevant, most of which 
was not available at the time of the December 2004 denial of 
this claim.

For the aforementioned reasons, the Board finds that evidence 
submitted since the December 2004 last final disallowance of 
the claims for service connection for hypertension, a right 
foot disorder, and glaucoma is not cumulative or redundant of 
evidence already on file, relates to unestablished facts 
necessary to substantiate these claims, and raises a 
reasonable possibility of substantiating them.  And since 
this additional evidence is both new and material, these 
claims are reopened.  38 C.F.R. § 3.156(a).



Service Connection for Hypertension

The Veteran's December 1986 service enlistment physical 
examination report shows an elevated blood pressure reading 
of 154/100.  Blood pressure readings of 152/88, and 136/88 
were also reported.  In a May 1990 National Guard physical 
examination report, his blood pressure was listed as 
marginal, 140/90.  It was also stated in the report that he 
had hypertension, though not considered disqualifying.  

In a September 1994 National Guard medical record a blood 
pressure reading of 134/90 was reported.  A November 2003 
medical evaluation board report showed a diagnosis of 
medically acceptable hypertension.  National Guard medical 
records through July 2004 show elevated blood pressure 
readings, diagnoses and treatment for hypertension.  VA and 
private medical records through 2007 show treatment for 
hypertension.  

In October 2007 a VA compensation examination for 
hypertension was performed.  The examiner indicated the 
claims file had been reviewed for the pertinent medical and 
other history.  The examiner then noted that information in 
the claims file, a 2507 (referring to VA Form 2507), as well 
as information from the Veteran, himself, confirmed that he 
had high blood pressure prior to beginning his service.  The 
diagnosis was essential hypertension.  The examiner stated 
that, even though the Veteran had reported that he was 
diagnosed with hypertension in 1990 when he was activated to 
service, he did not take medication until 2003, and thus he 
had untreated hypertension from 1990 to 2003.  The examiner 
further determined that, on activation into service, the 
Veteran had elevated blood pressure and medications were 
started, and that it is unlikely his untreated hypertension 
was aggravated while in service, as he was not on any 
medications until he started active duty in 2003.  The 
examiner further concluded that, more likely than not, the 
Veteran's blood pressure came under good control secondary to 
regular follow-ups with doctors in service.  



The Veteran asserts that his hypertension was aggravated by 
his military service.  

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1111, 1153; 38 C.F.R. §§ 
3.303, 3.306.

Service connection also, as mentioned, may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing ACDUTRA or for injury, but not 
disease, incurred or aggravated while performing INACDUTRA.  
38 U.S.C.A. §§ 101(21), (22), (23), (24), 106, 1110, 1131; 
38 C.F.R. § 3.6.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  See 38 U.S.C.A. §§ 1110, 
1111; 38 C.F.R. § 3.304(b).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 C.F.R. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The appellant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 
(July 16, 2003).  See also Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004).

In this case, a preliminary consideration for the Board is 
whether the presumption of soundness attached to the Veteran 
upon entering service.  The Board concludes it did not.  
Medical evidence at the time of the Veteran's enlistment into 
service in 1986, as well as concerning his additional service 
on ACDUTRA in the Army National Guard in 1990, confirms he 
had elevated blood pressure readings as well as a clinical 
diagnosis of hypertension.  The Veteran, both then and now, 
all but acknowledges he had a history of hypertension dating 
back to before his service began.  But the Court has held on 
multiple occasions that lay statements by a Veteran 
concerning a pre-existing condition, alone, are insufficient 
to rebut the presumption of soundness.  See, e.g., Gahman v. 
West, 13 Vet. App. 148, 150 (1999) (recorded history provided 
by a lay witness does not constitute competent medical 
evidence sufficient to overcome the presumption of soundness, 
even when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a layperson's account of 
what a physician may or may not have diagnosed 
is insufficient to support a conclusion that a disability 
pre-existed service); Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a pre-existing condition); see also LeShore v. 
Brown, 8 Vet. App. 406 (1995) (the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.)

The regulations provide expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id., at (b)(1).

Here again, though, in this particular case at hand it was 
not just a matter of the Veteran saying he had a history of 
hypertension dating back to before his service.  Instead, 
there were actual objective clinical findings confirming he 
had persistently elevated blood pressure, i.e., hypertension, 
both in 1986 in anticipation of his active duty service in 
1987 and again in 1990 during his subsequent ACDUTRA in the 
National Guard.  Pre-existing hypertension therefore is 
shown.  The presumption of soundness attaches only where 
there has been an induction examination, unlike here, during 
which the disability about which the Veteran later complains 
was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991).  Consequently, since the presumption of soundness 
does not apply, VA is not required to show by clear and 
unmistakable evidence both that the Veteran had 
pre-existing hypertension and that it clearly and 
unmistakably was not aggravated by his service.  See again 
VAOPGCPREC 3-2003 and Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).  Rather, if instead, as here, a pre-
existing disability is noted upon entry into service, the 
Veteran cannot bring a claim for service connection for that 
disability, only a claim for service-connected aggravation of 
that disability.  And in this alternative situation, 
38 U.S.C.A. § 1153 applies and the burden falls on him, not 
VA, to establish aggravation.  Wagner, 370 F.3d at 1096; 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

It is imperative to note that independent medical evidence is 
needed to support a finding that the pre-existing disorder 
increased in severity during service beyond its natural 
progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

Here, this independent medical evidence of record comes in 
the way of the October 2007 VA compensation examiner's 
opinion; it is the only medical opinion regarding the matter.  
In the report of his examination of the Veteran, this 
examiner indicated he had reviewed the claims file for the 
pertinent medical and other history, including the specific 
blood pressure readings during the Veteran's military 
enlistment examination and during the evaluations that have 
followed during the several years since.  And after said 
review and his personal evaluation of the Veteran, this VA 
examiner determined it unlikely the Veteran's hypertension 
was aggravated by his service.  The examiner altogether 
discounted any such notion.  There is no medical evidence to 
the contrary, even suggesting the Veteran's 
pre-existing hypertension permanently increased in severity 
during his service, either while on active duty or ACDUTRA.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See 
also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991). (all holding that 
mere temporary or intermittent 
flare-ups of a pre-existing injury or disease during service 
are insufficient to be considered "aggravation in service", 
unless the underlying condition, itself, as contrasted with 
mere symptoms, has worsened).

Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the 
Court held that the presumption of aggravation does not 
attach even where the pre-existing disability has been 
medically or surgically treated during service and the usual 
effects of treatment have ameliorated disability so that it 
is no more disabling than it was at entry into service.  Only 
if the Veteran somehow managed to show a chronic worsening of 
his hypertension during his service would the presumption of 
aggravation apply and, in turn, require the Board to then 
show by clear and unmistakable evidence that the worsening 
was not beyond the condition's natural progression.  The 
presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 
1 Vet. App. 204, 206-207 (1991).

Here, the October 2007 VA compensation examiner has described 
an entirely different scenario, noting the Veteran did not 
initially take any medication for his hypertension, but that 
since beginning to take medication it has managed to 
effectively control his hypertension.  So this, again, is not 
suggestive of a chronic (meaning permanent) worsening of his 
hypertension as a result of his military service, despite his 
contentions otherwise.

The Board is mindful of the Veteran's lay statements and 
testimony on the matter.  However, there is no express or 
implied indication he has the requisite knowledge of medical 
principles or professional expertise that would permit him to 
render a probative opinion regarding the determinative issue 
of whether his hypertension is appreciably worse now than, 
for example, it would have been had he never served in the 
military.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  To the contrary, the October 2007 VA compensation 
examiner suggests the medication management has even perhaps 
made the hypertension less severe.  Certainly then, it cannot 
be said the hypertension has increased in severity beyond its 
natural progression, required for a finding of chronic 
aggravation of this 
pre-existing condition.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.



The Board realizes that lay statements, such as those the 
Veteran has offered, may be competent to support a claim 
insofar as, for example, documenting symptoms that he has 
experienced personally.  This includes notations of 
elevated blood pressure.  See, e.g., Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
See, too, Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
This is not, however, tantamount to concluding he is also 
competent to make a determination of whether his hypertension 
permanently increased in severity as a result of his military 
service.  Instead, this is a medical determination, and he 
has no supporting medical evidence.  38 C.F.R. § 3.159(a)(2); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for hypertension, as the evidence 
fails to establish there was a chronic increase in severity 
of his 
pre-existing hypertension during his active duty service or 
ACDUTRA.  Accordingly, the benefit-of-the-doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

Service Connection for Glaucoma

The report of the Veteran's December 1986 military enlistment 
examination does not mention any subjective complaints or 
objective clinical findings referable to an eye disorder, 
including especially glaucoma.  Later dated service treatment 
records from February 2003 show the Veteran received 
treatment for glaucoma in an advanced stage, and in November 
2003 it was noted that his history of glaucoma dated back to 
1997 or thereabouts.

The report of a November 2003 Medical Evaluation Board also 
list a diagnosis of glaucoma.  The Medical Evaluation Board 
further determined that, because this condition had decreased 
the Veteran's visual field, he was no longer able to perform 
his duties and responsibilities as a soldier.  The Medical 
Evaluation Board therefore determined the condition was 
medically unacceptable for his continued service.  And as for 
its origins, the Medical Evaluation Board determined the 
glaucoma had existed prior to service and had not been 
permanently aggravated by service.  

VA clinical records through 2005 show the Veteran had eye 
surgery, a bilateral trabeculecomy, and that he received 
ongoing treatment for glaucoma.  By December 2007 it was 
reported that he was considered legally blind with a 
diagnosis of primary open-angle glaucoma (POAG).

The Veteran had a VA compensation examination in December 
2007 regarding his claim for glaucoma.  The examiner stated 
that, after being given the claims file to review the 
pertinent medical and other history, the records in it showed 
the Veteran seemed to have had increased intraocular pressure 
with advanced visual field loss at the time his deployment.  
Records a bit earlier confirmed the increase in intraocular 
pressure.  Review of records from 2003 to 2004 indicated 
ocular pressure was controlled within an acceptable range and 
that he had advanced optic nerve disease at that time.  The 
examiner stated the Veteran contended that activities when he 
was reactivated into service - including mowing (grass), 
going to the rifle range, and gas chamber training had 
aggravated his glaucoma because no protective eyewear was 
provided.  But the examiner determined otherwise, indicating 
none of those activities would have a bearing on the 
progression of the glaucoma because glaucoma is an internal 
disease unaffected by outside forces such as those claimed.

Looking first to when the Veteran's glaucoma initially 
developed, keep in mind that he served in the National Guard 
from the mid 1980s to 2004.  Some of his service during those 
years was on active duty, in 1987 and from 2003 to 2004, 
whereas at other times in the interim he was not serving 
continuously throughout a given year, rather only at specific 
intervals either on ACDUTRA or INACDUTRA.  The November 2003 
records concerning his service indicate he had first learned 
he had glaucoma about 2 to 3 years prior to that - meaning 
sometime in the year 2000 or 2001.  There is also mention in 
these records, however, of the condition dating back even 
earlier - to perhaps 1997 or thereabouts.  And in the 
reports of his October 2007 and May 2008 VA compensation 
examinations, concerning his resulting depression, even he 
himself personally acknowledges knowing he had glaucoma prior 
to being called into active duty in 2003.  Still, aside from 
his reported history of this condition, the record reveals no 
evidence of glaucoma prior to him beginning that final period 
of active duty service in January 2003.  As already explained 
when discussing his claim for hypertension, merely him noting 
the history of glaucoma is insufficient to conclude he had 
this condition prior to beginning that period of service.  38 
C.F.R. § 3.304(b)(1).  See also Gahman v. West, 13 Vet. App. 
148, 150 (1999); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); LeShore v. Brown, 8 Vet. App. 406 (1995)

The initial conclusion, then, is that he was in sound 
condition when beginning that period of service in 2003, 
despite his self acknowledgment of having already learned by 
that time that he had glaucoma.  This, in turn, requires the 
Board to rebut this initial presumption by showing the 
glaucoma clearly and unmistakably existed prior to that 
period of service and that it clearly and unmistakably was 
not aggravated by that period of service - that is, beyond 
the condition's natural progression.  The Veteran is not 
required to show that this disease increased in severity 
during his service before VA's duty under the second prong of 
this rebuttal standard attaches.  See again VAOGCPREC 3-2003, 
69 Fed. Reg. 25178 (2004); see also Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004) and, generally, Cotant v. 
Principi, 17 Vet. App. 116, 124 (2003).  See, too, 38 
U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).  

Here, though, there is the necessary clear and unmistakable 
evidence to rebut this presumption of soundness when entering 
that final period of service in January 2003.  Only a 
relatively few months after beginning that final period of 
service, the Medical Evaluation Board - comprised of 
doctors, determined in November 2003 that the Veteran had had 
glaucoma prior to beginning that final period of service.  
Indeed, by that time it was in an "advanced" stage, 
greatly decreasing his visual field, so much so that he was 
not allowed to deploy to Iraq because of the resulting 
physical limitation on his ability to successfully serve in 
that capacity.  Pertinent VA regulation provides that there 
are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), 


and when in accordance with these principles existence of a 
disability prior to service is established, no additional or 
confirmation evidence is necessary.  38 C.F.R. § 3.303(c).  
Section 3.303(c) goes on to indicate this determination 
includes situations where the manifestation of symptoms of 
chronic disease from the date of enlistment, or so close 
thereto, that the disease could not have originated in so 
short a period will establish pre-service existence thereof.

The Board next turns to the additional requirement of also 
determining whether there is the required clear and 
unmistakable evidence that the pre-existing glaucoma was not 
aggravated during or by the Veteran's service from 2003 to 
2004, that is, beyond the condition's natural progression.  
When discussing the onset of his resulting depression, the 
Veteran indicated to the October 2007 and May 2008 
VA compensation examiners that he did not feel depressed 
about the glaucoma and its enduring effects before beginning 
that last period of service because he still had his vision 
and therefore could still get around by himself and maintain 
his sense of independence.  It was not until the significant 
decline in his field of vision, as a result of the 
progression of the glaucoma, that he became chronically 
depressed, and there is no disputing that did not occur (or 
at least was not initially noticed) until his final period of 
service had already begun.  That progression of the glaucoma, 
effectively to the point that he could no longer see well 
enough to serve in the military and be deployed to Iraq, in 
particular, suggest a worsening of the condition while he was 
in service.  Indeed, the resulting decline in his vision is 
the very reason it was determined he could no longer serve.  
But to show actual aggravation of this pre-existing condition 
as a result of his military service, there must be evidence 
showing the increase in severity of this condition was beyond 
its natural progression.  In other words, it must be 
established that the Veteran's glaucoma progressed during his 
service beyond what it would have had he never had that final 
period of service and, instead, just remained a civilian.  
And in this critical respect the evidence does not favor his 
claim.

Keep in mind that independent medical evidence is needed to 
support a finding that the pre-existing glaucoma increased in 
severity during the Veteran's service beyond its natural 
progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  And 
regarding this, the Medical Evaluation Board that convened in 
November 2003 - which, again, was comprised of doctors, 
concluded the Veteran's glaucoma had not been permanently 
aggravated by his military service beyond the condition's 
natural progression.  Contemporaneous medical findings are 
generally given a lot of probative weight.  Cf., Struck v. 
Brown, 9 Vet. App. 145, 155-56 (1996).

Additionally, however, the Veteran also had a VA compensation 
examination in December 2007 specifically to address this 
determinative issue of whether there was chronic aggravation 
of his glaucoma during his service beyond the condition's 
natural progression.  And, unfortunately, the VA compensation 
examiner agreed with the Medical Evaluation Board's finding, 
concluding there was not.  In discussing the medical 
rationale for this unfavorable opinion, this evaluating 
VA physician indicated that he had reviewed the Veteran's 
claims file for the pertinent medical and other history.  And 
based on that review, this VA examiner had observed 
indications of increased intraocular pressure with advanced 
visual field loss even before the Veteran was denied 
deployment to Iraq.  This VA examiner further indicated that, 
although the visual field loss continued to increase after 
the Veteran's service ended in 2004, requiring that he 
undergo surgery (bilateral trabeculectomy) at the local VA 
Medical Center (VAMC) in Jackson in 2005, that was a normal 
progression of his glaucoma, pointing out he has a 
particularly severe type.  Regarding, in comparison, the 
intraocular pressure that was noted in records dating from 
2003-2004 (the Veteran's final period of service), this VA 
examiner indicated these records showed that the intraocular 
pressure was controlled within an acceptable range that the 
majority of the examination that the Veteran had advanced 
optic nerve disease at that time.  And in direct response to 
the Veteran's contentions that activities when he was 
reactivated into service in 2003, such as mowing (grass), 
going to the rifle range and gas chamber training had 
aggravated his pre-existing glaucoma because no protective 
eyewear was provided, this VA examiner explained that none of 
these activities would have a bearing on the progression of 
the glaucoma.  Instead, further explained this VA examiner, 
glaucoma is an internal disease and not affected by such 
outside forces as those the Veteran had described.

So the Veteran's contentions to the contrary notwithstanding, 
there is both the required clear and unmistakable evidence 
that he had glaucoma prior to beginning his last period of 
service, and clear and unmistakable evidence that his pre-
existing glaucoma was not chronically aggravated during or by 
that last period of service, again, beyond the condition's 
natural progression.  Espiritu, Jandreau, Barr, and Buchanan, 
etc.

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence.").  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the non-aggravation result be "undebatable."  Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993).  Here, for the reasons 
and bases discussed, there is this required clear and 
unmistakable evidence, so the claim for service connection 
for glaucoma must be denied.

Service Connection for a Right Foot Disorder

As already conceded, for some unknown reason when initially 
adjudicating this claim in December 2004, the RO did not 
consider a relevant foot injury (a fracture of the right 5th 
proximal phalanx) the Veteran had sustained during service in 
February 2004.  And as has been indicated, that failure, 
alone, is reason enough to require reconsideration of this 
claim - that is, without the need to first submit new and 
material evidence to reopen the claim.  See again 
38 C.F.R. § 3.155(c).



In any event, as the RO also pointed out in that December 
2004 decision, since there was no post-service evidence of 
any then current right foot disability - including after 
review of the records from the local VA Medical Center in 
Jackson, service connection had to be denied, regardless, 
because the Veteran had not established that any then current 
disability involving his right foot had been diagnosed.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed, to at least confirm the Veteran has it; 
without this minimum level of proof, there is no valid 
claim).

And although the Board is reconsidering this claim in this 
decision, this continues to be the case (i.e., not the 
required evidence of current disability).  It first deserves 
mentioning in this regard that the RO has since considered 
the possibility of a relevant injury to the Veteran's right 
foot while in service.  According to the RO's October 2006 
rating decision, a treatment record obtained from the VA 
Medical Center in Memphis, Tennessee, indicated he had 
reported injuring this foot in a motor vehicle accident 
during service in 2003 or 2004, while at Ft. Campbell, 
Kentucky.  But as the RO then explained, there is no record 
of any relevant complaints referable to the right foot 
following that purported accident, or pertinent treatment, 
and no line of duty report regarding the incident, either, to 
suggest it indeed occurred.  In any event, added the RO, 
there continued to be no then current evidence of any right 
foot disability as a residual of that claimed motor vehicle 
accident.  And, importantly, this was true even assuming for 
the sake of argument that motor vehicle accident indeed 
occurred.  And by all accounts, nothing has changed since 
that December 2006 RO decision suggesting otherwise.

According to the report of a September 2005 VA joints 
examination, the Veteran supposedly had sustained a crush 
type injury in 2004 when a large object had accidentally 
rolled over his foot while resurfacing a floor.  So the 
injury cited during that evaluation did not involve a motor 
vehicle accident, rather, a separate incident.  And according 
to him, initial X-rays revealed a small crack (presumably 
meaning fracture) in the fifth toe of his right foot.  

But irrespective of the specific manner in which he had 
injured his right foot, on objective physical evaluation the 
September 2005 VA examiner's findings were mostly 
unremarkable - except for, as indicated in the diagnosis, 
signs of tendonitis of the extensor tendon of this right 
fifth toe.

The results of an even more recent November 2007 VA joints 
examination were even less compelling.  In discussing any 
medical issue as it related to the Veteran's right foot, in 
particular, the VA compensation examiner indicated in the 
diagnosis that no abnormalities were found on his examination 
of the Veteran's right foot.  The VA compensation examiner 
further explained that he could not find any objective 
findings to make a diagnosis of any type of a foot problem in 
this Veteran.  The VA examiner explained that the previous 
fracture of the Veteran's phalanx (referring to the injury in 
question in service) had completely healed.  Indeed, he did 
not seem to be tender at this site where this fracture was 
according to his records, so the VA examiner did not believe 
the Veteran's complaints of pain in his right foot were 
caused by the injury in service.

So not only is there no longer any objective clinical 
evidence of tendonitis at the site of the fracture in 
service, the Veteran's complaints of pain in this area of his 
right foot also have not been attributed to his fracture 
while in service.  This is fatal to his claim for service 
connection for a right foot disorder because even if his pain 
was attributable to his injury in service - which, again, 
the VA examiner says it is not - mere pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, 
and vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Furthermore, 
the Veteran does not have the required current diagnosis to 
confirm he has any actual disability presently involving his 
right foot.  Indeed, to the contrary, the November 2007 VA 
compensation examiner expressly indicated that no such 
current diagnosis was warranted.



Thus, in absence of the required competent medical evidence 
showing a diagnosis suggestive of current right foot 
disability, the Veteran's claim must be denied.  
See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 
1328, 1332 (1997) (holding that VA compensation only may be 
awarded to an applicant who has disability existing on the 
date of the application, not for past disability).  See again 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in 
the absence of proof of the presently claimed disability, 
there can be no valid claim).

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a right foot disorder.  And since the 
preponderance of the evidence is against this claim, there is 
no reasonable doubt to resolve in his favor.  38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service Connection for GERD and Hiatal Hernia and for a Low 
Back Disorder

Unlike the claim for a right foot disorder, there is no 
disputing the Veteran has these other claimed conditions - 
namely, GERD, hiatal hernia, and a low back disorder.  This 
is evident from the records of his VA evaluation and 
treatment during the several years since his military service 
ended in 2004.  As an example, an upper GI series in 
September 2005 confirmed the GERD and hiatal hernia 
with tertiary contractions suggestive of motility disorder, 
and contemporaneous VA compensation examinations in August 
and September 2005 also resulted in diagnoses of diffuse 
muscle spasms in his low back, i.e., lumbar spine and 
lumbar strain.  Also diagnosed were lumbar radiculopathy and 
sciatica of the right leg, in particular.  The Veteran said 
he had experienced pain his low back - that is, in addition 
to the pain and discomfort in his upper back and neck 
attributable to his service-connected cervical spondylosis - 
since a motor vehicle accident the year prior, so in 2004, 
while in service at Ft. Campbell.  He attributed the pain in 
his neck and low back to that same accident and, as already 
indicated, the disability referable to his neck and right 
shoulder has been service connected under the umbrella of the 
cervical spondylosis and acromioclavicular joint arthritis.  
So VA has conceded those disabilities relate back to his 
military service.  See the RO's December 2005 rating 
decision.

But there remains no medical nexus evidence causally relating 
any disability involving his low back to that motor vehicle 
accident in service or to any other incident of his service.  
The same is true of his GERD and hiatal hernia, as those 
conditions also have not been medically attributed to disease 
or injury coincident with his military service.

It is not enough merely for the Veteran to establish he has 
these claimed conditions.  Rather, there also needs to be 
competent and credible evidence relating these conditions to 
his military service, and for each of these conditions there 
is none.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

Concerning this necessary linkage, even as a layman the 
Veteran is competent to proclaim having experienced pain in 
his low back since that motor vehicle accident during his 
service because persistent or chronic pain, and his 
experience of it, is quite capable of even lay observation.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  This is especially true when, 
as here, there is a record dated in September 2004 from 
Baptist Memorial Hospital confirming he complained of 
low back and right shoulder pain since that accident.  As 
well, a later dated, December 2004, VA outpatient treatment 
record also indicates he continued to complain of right 
shoulder, low back and neck pain since that accident, 
although he indicated this has been a problem for about 1 
year, meaning since 2003 rather than since 2004, as he 
indicated during his 2005 VA compensation examination.

In any event, the results of a more recent October 2007 VA 
neurological examination for compensation purposes indicates 
the Veteran's low back pain appears to be musculoskeletal in 
origin rather than root compression since there is no 
radiculopathy associated with it or triggered by straight leg 
raising.  The report also indicates the Veteran requires a 
walker because of his back pain, but it is unclear whether 
that statement was actually in reference to his low back 
disorder or already service-connected upper back and neck, 
i.e., cervical spine disorder.  The evidence in the claims 
file, including the reports of other VA compensation 
examinations, often refers very generally to the "back" 
when, in actuality, discussing the cervical spine disorder.

A November 2007 VA compensation examiner concluded he was 
simply unable to answer the question of whether the Veteran's 
current low back disorder was caused by the motor vehicle 
accident (MVA) in service - that is, without resorting to 
mere speculation.  This VA examiner indicated the X-rays of 
the Veteran's low back were normal and that, although the 
Veteran reported experiencing numbness down his right leg, 
the VA examiner did not think the Veteran had radiculopathy 
because his complaints of numbness did not match many 
dermatomal patterns.  There also was no weakness in his leg.  
The VA examiner described the low back strain that he 
diagnosed as mild.

Statements like this from doctors that are, for all intents 
and purposes, inconclusive as to the origin of a disorder 
cannot be employed as suggestive of a linkage between the 
disorder and the Veteran's military service.  See Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 
104, 145-6 (1993).  Opinions like this, instead, amount to 
"nonevidence," neither for nor against the claim, because 
service connection may not be based on pure speculation or 
remote possibility.  See generally Bloom v. West, 12 Vet. 
App. 185 (1999) (a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty).  See also 
38 C.F.R. § 3.102 (when considering application of the 
benefit- of-the-doubt doctrine, reasonable doubt is one 
within the range of probability, as distinguished from 
pure speculation or remote possibility).

So despite the Veteran's allegation of having experienced 
pain in his low back since the motor vehicle accident in 
service, the VA compensation examiner tasked with making this 
dispositive determination of whether the current diagnosis of 
lumbar strain is attributable to that accident in service was 
unable to provide this necessary linkage - again that is, 
without resorting to mere speculation, which, as indicated, 
is insufficient grounds to grant this claim.

Similarly, the Veteran's GERD and hiatal hernia have not been 
medically attributed to his military service, including to 
any relevant disease or injury in service.  So these claims 
also must be denied because the preponderance of the evidence 
is unfavorable, in turn meaning there is no reasonable doubt 
concerning this to resolve in the Veteran's favor.  The mere 
possibility that a condition may date back to the Veteran's 
military service or be related to same is insufficient reason 
to grant service connection.  Cf., Tirpak v. Derwinski, 2 
Vet. App. 609 (1992); Perman v. Brown, 5 Vet. App. 227, 241 
(1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Winsett v. West, 11 Vet. App. 420, 424 (1998); Bloom v. West, 
13 Vet. App. 185, 187 (1999).


ORDER

Service connection for depression is granted.  

The claim for hypertension is reopened, but service 
connection is denied.

The claim for glaucoma also is reopened, but service 
connection is denied.

The claim for service connection for a right foot disorder is 
reopened, but service connection denied.

Service connection for GERD and a hiatal hernia is denied.

Service connection for a low back disorder is denied.


REMAND

The Veteran's appeal includes one remaining claim for service 
connection, for headaches.  During a VA compensation 
examination for neurological disorders in October 2007 in 
connection with this claim, the evaluating VA physician's 
assistant stated the Veteran contended that his neck problem 
was causing his head pain.  This examiner indicated that such 
a problem could occur, but that the resulting headache was 
usually occipital and not the diffuse headache the Veteran 
described.

Service connection may be granted on a secondary basis for 
disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition.  
38 C.F.R. § 3.310(a) and (b); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).

Since the October 2007 VA examiner has suggested that, 
possibly, the Veteran's claimed headaches may be 
etiologically related to or associated with his 
service-connected cervical spondylosis, further medical 
comment is needed to determine whether this is indeed the 
case.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(b); 
McLendon v. Nicholson, 20 Vet. App. 79, 81( 2006).

And as for the claims for higher initial ratings for the 
disabilities that have been service connected, a review of 
the file reveals that the last VA compensation examinations 
to assess the severity of the Veteran's service-connected 
cervical spondylosis and arthritis of the right 
acromioclavicular joint were in November 2007.  During his 
September 2008 hearing at the RO before the Board, the 
Veteran alleged these disabilities are now considerably 
worse.  The Court has held that when, as here, a Veteran 
claims that a disability is worse than when originally rated 
(or last examined by VA), and the available evidence is too 
old to adequately evaluate the current state of the condition 
or does not contain the necessary objective clinical 
findings, VA must provide another examination.  
See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the 
Court determined the Board should have ordered a 
contemporaneous examination of the veteran because a 23-month 
old examination was too remote in time to adequately support 
the decision in an appeal for an increased rating); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(where the record does not adequately reveal current state of 
claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).  See, as well, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 
1 Vet. App. 121 (1991).  

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for another VA 
compensation examination regarding his 
headaches.  Have the designated examiner 
review the claims file for the pertinent 
medical and other history, including a 
complete copy of this remand.  The 
examiner must indicate whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the Veteran's 
claimed headaches are proximately due to, 
the result of, or have been chronically 
aggravated by his service-connected 
cervical spondylosis.  The examiner must 
discuss the rationale of the opinion, 
whether favorable or unfavorable.

2.  Also schedule the Veteran for a VA 
compensation examination to assess the 
current severity of his service-connected 
cervical spondylosis.  Have the designated 
examiner review the claims file for the 
pertinent medical and other history, 
including a complete copy of this remand.  

(a) The examiner should express an opinion 
as to the severity of any orthopedic 
manifestations of the disability 
(including decreased range of motion and 
the presence or absence of muscle spasm, 
guarding or localized tenderness, and 
their effect on gait and spinal contour).  
The examiner should conduct all necessary 
diagnostic testing and evaluation needed 
to make these determinations, and when 
indicating range of motion should also 
indicate what constitutes normal 
range of motion.

(b) As well in rendering this opinion, the 
examiner should fully describe any 
associated pain, weakened movement, 
premature or excess fatigability, and 
incoordination.  And to the extent 
possible, the examiner should express any 
resulting functional loss in terms of 
additional degrees of limited motion and 
whether there would be additional limits 
on functional ability on repeated or 
prolonged use or during flare-ups (if the 
Veteran describes flare-ups).

(c) Describe, too, any associated 
neurological impairment such as cervical 
radiculopathy.  And if there have been 
incapacitating episodes, discuss the 
frequency and duration of these episodes 
during the past 12 months.  
An incapacitating episode is defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome (IVDS, i.e., 
disc disease) requiring bed rest 
prescribed by a physician or treatment by 
a physician.

(d) Further with respect to any 
neurological impairment, the examiner 
should also identify all neurological 
symptoms, including reflex changes, 
characteristic pain, and muscle spasm, and 
express an opinion as to their severity.  
Any peripheral nerve or nerves involved, 
resulting from the service-connected 
cervical spondylosis should be identified 
and described.  Any functional impairment 
of the extremities due to the disc disease 
should be identified.  The examiner must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record, in a legible report.

3.  Also schedule the Veteran for a VA 
compensation examination to assess the 
severity of his service-connected 
arthritis of the right acromioclavicular 
joint.  Have the designated examiner 
review the claims file for the pertinent 
medical and other history, including a 
complete copy of this remand.

(a) The examiner should measure the range 
of motion in this shoulder, also 
specifying what constitutes normal range 
of motion.

(b) And in rendering this opinion, the 
examiner should fully describe any 
associated pain, weakened movement, 
premature or excess fatigability, and 
incoordination.  To the extent possible, 
the examiner should express any resulting 
functional loss in terms of additional 
degrees of limited motion, including on 
occasions when the Veteran's symptoms are 
most prevalent ("flare-ups") or during 
prolonged or repeated use of this 
shoulder.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.



The Veteran is hereby advised that failure 
to report for these examinations, without 
good cause, could adversely affect the 
outcome of these claims, to include 
summary denial of the claims for higher 
ratings for the already service-connected 
disabilities and limited consideration to 
the evidence already on file concerning 
the remaining claim that is for service 
connection.  38 C.F.R. § 3.655.  

4.  Then readjudicate these claims.  If 
these claims are not granted to his 
satisfaction, send the Veteran and his 
representative a SSOC and give them time 
to submit additional evidence and/or 
argument in response before returning 
these claims to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


